Citation Nr: 9905937	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
malaria.

2.  Entitlement to service connection for an eye disability 
as secondary to the service connected disability of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to 
February 1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Malaria is asymptomatic.

3.  There is no competent medical evidence linking the 
veteran's eye disability to malaria.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.88(b), Diagnostic Code 6304 (1998).

2.  The claim of service connection for an eye disability as 
secondary to malaria is not well grounded.  38 U.S.C.A. 
§ 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Malaria

Malaria was rated by the RO as zero percent disabling under 
Diagnostic Code 6304.  After considering all applicable 
criteria, it is the decision of the Board that the evidence 
does not support the veteran's claim for an increased 
evaluation for malaria.

The veteran contends that he has had recurring malaria 
symptoms.  He asserts that his symptoms include perfuse 
sweats and weakness.  

The claim is well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the veteran's contentions 
that the malaria has increased in severity and is currently 
causing him difficulties that are deserving of a compensable 
evaluation. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991).  
Records from private treating physicians and VA medical 
center records were obtained.  Furthermore, there is no 
indication from the veteran or his representative that there 
is outstanding evidence, which would be relevant to this 
claim.  Epps v. Brown, 9 Vet. App. 341 (1996).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for malaria was granted in a March 1946 
rating decision and assigned a 10 percent evaluation.  The 
veteran was notified in February 1947 by letter that the 10 
percent evaluation for malaria was being reduced to a 
noncompensable evaluation based on review of his medical 
records.  He was advised that the action was taken because 
there was improvement shown in his disability.  The veteran 
was advised to submit satisfactory medical evidence of any 
relapse or recurrence and did not do so.  The noncompensable 
evaluation has been in effect since April 1947.

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the appeal.

The veteran has contended that his service-connected malaria 
warrants a compensable evaluation.  He stated that he has had 
recurring sweats and weakness related to malaria for the past 
twenty years.  

The veteran is rated under Diagnostic Code 6304 for malaria.  
As active disease, a 100 percent evaluation is assigned.  A 
note associated with this code directs that the diagnosis of 
malaria depends on the identification of malarial parasites 
in blood smears.  If the veteran served in an endemic area 
and presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, residuals such as liver or spleen 
damage will be rated under the appropriate system.

There is no mention of treatment for residuals or recurrence 
of malaria, or treatment for liver of spleen disorders in any 
private medical records or VA medical records associated with 
the claims folder.

In a letter dated September 1996, Dr. Evans wrote that he had 
been treating the veteran for multiple medical problems for 
several years.  Dr. Evans indicated that the veteran required 
pacemaker placement and was followed for his hypertension.  
From September 1996 to August 1997 the veteran was seen at 
the VA Outpatient Treatment Center in New Orleans for several 
physical conditions unrelated to malaria.  

In August 1997 Dr. Evans wrote another letter on the 
veteran's behalf.  He opined that an investigation of the 
possibility of the veteran's illnesses stemming from his 
diagnosis of malaria should be considered especially as it 
relates to vascular ischemia affecting organ systems.  While 
Dr. Evans indicated a need for further study, his opinion did 
not connect the malaria to the veteran's current 
symptomatology.  Dr. Evans wrote that the veteran experienced 
episodes of weakness, nausea and vomiting throughout his 
years of patient care.  The diagnoses were myocardial 
infarction, hypertension, sick sinus syndrome, weight loss 
and gastrointestinal bleeding.

In September 1997 the veteran testified at a RO hearing that 
he has had physical problems for a number of years.  He 
stated that he experienced perfuse sweats and weakness.  The 
episodes of perfuse sweats and weakness occurred about once a 
month.  He testified that his doctors did not know the cause 
of the sweats and weakness and would have to witness an 
episode to determine a clear diagnosis.  He stated that he 
had been experiencing these sweats and weakness episodes for 
twenty years.  

A VA examination was conducted in February 1998.  On 
examination, the veteran had no acute distress.  His pupils 
were pinpoint and his neck was supple.  There was diminished 
breath sounds in the chest.  His lungs were clear and a 
pacemaker was present.  He had a regular heart rate, graded 
2/6 systolic murmur.  There were no gallops or rubs.  The 
veteran's abdomen was nontender with a surgical scar.  There 
was no edema.  The diagnoses were minimal normocytic anemia 
and thrombocytopenia, status post surgical peptic ulcer, 
glaucoma, status post permanent pacemaker placement; and a 
history of hypertension and malaria.  The examiner noted that 
there was no evidence of malaria or residuals of malaria.

The Board has reviewed the medical evidence.  There is no 
evidence of active disease or residuals of malaria and 
therefore a compensable evaluation is not warranted.  The 
Board has also considered the veteran's contentions.  The 
veteran reported to the VA examiner that he has sweats that 
he feels are symptoms of malaria but that doctors have told 
him that it was not malaria.  In reviewing all of the medical 
evidence associated with the claims folder no competent 
medical examiner has ever indicated that the veteran's sweats 
and weakness were associated with malaria.  When the issue 
was specifically addressed by an examiner, it was determined 
that there was no evidence of malaria.

Rather, the records reflect diagnoses of myocardial 
infarction, hypertension, sick sinus syndrome, weight loss, 
gastrointestinal bleeding, minimal normocytic anemia and 
thrombocytopenia, status post surgical peptic ulcer, and 
glaucoma.  No competent medical examiner has associated any 
of the veteran's current disabilities to malaria.  The Board 
finds that the veteran is not competent to make these 
associations, as medical expertise is required for such an 
opinion to be considered competent evidence.  See Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  The VA examiner did 
not indicate on examination any problems that might be 
regarded as relating to malaria.  The preponderance of the 
evidence is against the claim for a compensable evaluation 
for malaria.

In regard to Dr. Evans request for investigation, the veteran 
was examined and clinically evaluated.  No examiner 
established a relationship between malaria and any other 
diagnosis.

II.  Eye Condition

Service connection for an eye condition as secondary to 
malaria was denied by the RO.  After considering the 
veteran's testimony and medical records, it is the decision 
of the Board that the veteran has not presented a well-
grounded claim. 

The veteran contends that his current diagnosis of glaucoma 
and a cataract are due to his service-connected malaria.  He 
stated that he has been having problems with his eyes for the 
past 30 years and assumed that it was part of the malaria.  

The veteran has not alleged that he had an inservice eye 
disability and his report of a 30-year history is long post 
service.

The Court has established that a veteran has a duty to submit 
evidence of a well-grounded claim for service connection.  A 
well-grounded claim for service connection generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1996); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A well-grounded claim for secondary service connection 
requires evidence of a connection to a service connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  
Where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  A claimant would not meet his burden 
imposed by 38 U.S.C.A. § 5107 (a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

This case is devoid of a medical opinion linking an eye 
condition to the veteran's service connected malaria.  In 
October 1996 the veteran was noted to have glaucoma.  The 
examining physician did not link the diagnosis to malaria.  
The veteran was treated at a VAMC in April 1997 for glaucoma.  
He was seen at a VA eye clinic in July 1997 for assessment of 
his visual impairment.  

The veteran testified at the RO hearing, held that September 
1997, that he had glaucoma surgery and that a cataract was 
removed around December 1996.  He stated that he felt that 
his eye condition was secondary to malaria.  The veteran 
testified that for the past 30 years he has had problems with 
his eyes.  He had to wear dark sunglasses all the time in the 
sun and he assumed that it was part of the malaria.  The 
veteran testified that he was the only one in his family who 
had glaucoma.  The eye problems began on or about the same 
time when he had active malaria.  

A VA eye examination was conducted in September 1997.  The 
diagnoses were chronic glaucoma in both eyes and a left eye 
posterior chamber intraocular lens.  The veteran's visual 
acuity was limited to counting fingers at two feet.  The 
cornea was clear but the pupil was constricted which 
prevented further examination.  Intraocular pressure was 18.  
Visual acuity of the left eye was limited to counting fingers 
at two feet and could not be improved.  The cornea was clear 
and there was a posterior chamber intraocular lens.  The 
pupil was constricted.  There was a filtering bleb at the 
1:00 o'clock position with peripheral iridectomies at 11:00 
o'clock and at 1:00 o'clock.  Intraocular pressure was 18.  
The examining physician stated that there was no relationship 
between the veteran's glaucoma or cataract and previous 
malaria.

As there is no competent evidence linking an eye condition to 
malaria the claim is not well grounded and service connection 
is denied.  The Board notes that the veteran has claimed that 
there is a connection.  However, he is a layperson.  His 
opinion is not competent evidence and does not give rise to a 
well-grounded claim. See Layno v. Brown, 6 Vet. App. 465. 
469-70 (1994).

ORDER

A compensable evaluation for malaria is denied.  Service 
connection for an eye disability as secondary to malaria is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

